DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 28, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Claim Objections

Claims 2 and 12 are objected to because of the following informalities:
claims 2, 12, “newest calculated partial correlation matrix” (last two lines) should be -- newest calculated partial correlation coefficient matrix --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 5, 7, and 11, the specification is not described to enable one skilled in the art to “calculate the partial correlation coefficient matrix using at least a closed circuit voltage, a charge/discharge current, a state of charge, and a battery temperature of the secondary battery as the monitoring data”. For example, a relationship between the partial correlation coefficient matrix and the closed circuit voltage, the charge/discharge current, the state of charge, and the battery temperature of the secondary battery is not specified.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 5 and 11 recite an abstract idea of “determine whether the secondary battery has failed” (evaluation, mental concept), “perform sparsity regularization using the monitoring data as variables and thereby calculates a partial correlation coefficient matrix of the monitoring data” (mathematical concept, see specification, page 6, lines 10-13), “calculate, as an abnormality level, an amount of change in a partial correlation coefficient, which is a component of the partial correlation coefficient matrix, between two partial correlation coefficient matrices calculated at different periods” (mathematical concept, see specification, page 6, lines 13-16), and “determine that the secondary battery has failed when the calculated abnormality level exceeds a predetermined threshold” (evaluation, mental concept), calculate the partial correlation coefficient matrix using at least a closed circuit voltage, a charge/discharge current, a state of charge, and a battery temperature of the secondary battery as the monitoring data (mathematical concept).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea. “[A] data acquiring unit including one sensor acquiring a plurality of types of monitoring data to monitor a state of a secondary battery” and memory are directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “a data acquiring unit including one sensor acquiring a plurality of types of monitoring data to monitor a state of a secondary battery” and memory are directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). Recitation of a generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claim 12 does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claim 12 is directed to an abstract idea.
Thus, claims 5, 11, and 12 are not patent eligible under 35 USC 101.
Claims 1, 2, 7, 9, and 10 recites a particular machine including “the data acquiring unit is mounted in a vehicle, and at least either of the memory and the processor is arranged outside the vehicle”. Thus, the claims are indicative of integration into a practical application. Accordingly, claims 1, 2, 7, 9, and 10 are patent eligible under 35 USC 101.
 
	Prior Art Note

	Claims 5, 7, 11, and 12 do not have prior art rejections.
The combination as claimed wherein a battery monitoring system and method comprising calculate the partial correlation coefficient matrix using at least a closed circuit voltage, a charge/discharge current, a state of charge, and a battery temperature of the secondary battery as the monitoring data (claims 5, 7, 11) is not disclosed, suggested, or made obvious by the prior art of record.

Allowable Subject Matter

Claim 2 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 9, and 10 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a battery monitoring system and method comprising at least either of the memory and the failure determining unit is arranged outside the vehicle (claims 1, 9) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 101 rejection, Applicants argue “[t]he feature that the processor is configured to calculate the partial correlation coefficient matrix using at least a closed circuit voltage, a charge/discharge current, a state of charge, and a battery temperature of the secondary battery as the monitoring data amounts to a unique practical application using a special purpose processor, and integrates any alleged mental steps and mathematical concepts into a practical application whereby a partial correlation coefficient matrix may be specifically and accurately determined, allowing for the practical application of a failure state of a secondary battery to be appropriately and accurately detected. See pages 11-13 of the specification.”
Examiner’s position is that pursuant to MPEP 2106.05(b)I, “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception.” That is, a generic processor configured to perform an abstract idea (e.g., math) does not make the generic processor a special purpose processor. Further, the abstract idea is not integrated into a practical application in the claims. For example, the claims do not recite a real-world, tangible use of the calculated partial correlation coefficient matrix. In which real-world application is the calculated partial correlation coefficient matrix used? Why calculate a partial correlation coefficient matrix?
Applicants further argue “[t]his does not preempt the allegedly abstract mathematical computation and mental processes, and improves the functioning of a specific battery failure determination, which is a unique and practical application integrating any alleged abstract idea into patent-eligible subject matter. Thus, claim 5 and claim 11 including similar features are patent eligible under step 2A, prong 2.”
Examiner’s position is that without the practical application as discussed above, use of the abstract idea is not limited in a particular way, the claims cover all use of the abstract idea, and, thus, all use of the abstract idea is preempted.
Applicants further argue “the above-described feature amounts to significantly more than an abstract idea given that it provides a clear technological elements that is not well-understood, routine, or conventional activity in the field, which is indicative that an inventive concept (i.e., significantly more) is present. That is, the feature is a feature beyond any abstract idea, amounts to significant activity to allow for accurate failure determination, and shows that the claims are directed to significantly more than the abstract ideas alleged in the Office Action. Thus, claims 5 and 11 and those dependent therefrom establish patent-eligible subject matter under step 2B of the Alice analysis.”
Examiner’s position is that other than the abstract idea indicated above, the claims recite additional elements such as data acquiring unit, memory, and processor. As discussed above, the data acquiring unit and memory are directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). Recitation of a generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). Accordingly, the additional elements are not significantly more.
Applicants further argue “the claims are even more amended to include reference to a memory, and particularly that the memory stores only an amount of the acquired plurality of types of monitoring data required to calculate a partial correlation coefficient matrix of the monitoring data, and the processor acquires the stored monitoring data, and performs the sparsity regularization using such data. This allows for a unique technical advantage that amounts at least to something significantly more than any abstract idea. Specifically, functioning of the computer can be uniquely improved given that the amount of data to be stored can be advantageously reduced.”
Examiner’s position is that pursuant to MPEP 2106.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” 
There is no discussion in the specification that identifies a prior art technical problem and explains the details of an unconventional technical solution, realized in the claims, to overcome the technical problem. In other words, the specification does not disclose that prior battery monitoring systems that performs failure detection do not save storage resources because they store all pieces of monitoring data acquired in the past, thus, causing technical problems and that the present invention provides an unconventional technical solution of reducing the amount of data stored to overcome the prior technical problems. It is noted that saving computer storage resources are implementations that are well-known in the art.
Applicants further argue “page 5 of the specification states "the above-described battery monitoring system is capable of performing failure detection without being required to store all pieces of monitoring data acquired in the past, as long as only the pieces of monitoring data required for the calculation of the partial correlation coefficient matrices are stored. Therefore, the amount of data to be stored can be reduced." Reducing memory storage requirements is de facto an improvement to the
functioning of a computer device, and thus the claims are not directed to patent-eligible subject matter insofar as the claims provide for a practical application under step 2A, prong 2 of the Alice test.
Examiner’s position, as discussed above, is that there are no discussions in the specification, page 5, about a particular technical problem of prior at and that the present invention provides an unconventional technical solution to overcome the particular technical problem of prior art. It is noted that saving memory storages are conventional implementations in the art.
Thus, the claimed invention does not improve upon conventional functioning of a computer, or upon conventional technology or technological processes. Accordingly, claims 5, 11, and 12 are not patent eligible under 35 USC 101, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano et al. (US 2015/0149015) discloses a battery monitoring system (Fig. 1) where a processor and memory (processor and memory of server 100) are outside of the vehicle (201’s). However, the processor does not perform the functions as claimed including calculating a partial correlation coefficient matrix and the memory does not store the calculated partial correlation coefficient matrix.
	Mi et al. (US 2019/0310321) discloses calculating the partial correlation coefficient matrix (paragraph 0020, lines 9-10, a correlation itself is part of a 1X1 matrix). However, Mi et al. does not disclose calculating the partial correlation
coefficient matrix using at least a closed circuit voltage, a charge/discharge current, a state of charge, and a battery temperature of the secondary battery as the monitoring data.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
June 14, 2022